Name: 2011/799/EU: Commission Implementing Decision of 30Ã November 2011 on a financial contribution from the Union towards emergency measures to combat avian influenza in Poland in 2007 (notified under document C(2011) 8722)
 Type: Decision_IMPL
 Subject Matter: cooperation policy;  agricultural policy;  budget;  Europe;  agricultural activity;  economic policy
 Date Published: 2011-12-03

 3.12.2011 EN Official Journal of the European Union L 320/47 COMMISSION IMPLEMENTING DECISION of 30 November 2011 on a financial contribution from the Union towards emergency measures to combat avian influenza in Poland in 2007 (notified under document C(2011) 8722) (Only the Polish text is authentic) (2011/799/EU) THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Council Decision 2009/470/EC of 25 May 2009 on expenditure in the veterinary field (1), and in particular Article 4 thereof, Whereas: (1) In accordance with Article 75 of the Financial Regulation and Article 90(1) of the Implementing Rules, the commitment of expenditure from the Union budget shall be preceded by a financing decision setting out the essential elements of the action involving expenditure and adopted by the institution or the authorities to which powers have been delegated by the institution. (2) Decision 2009/470/EC lays down the procedures governing the financial contribution from the Union towards specific veterinary measures, including emergency measures. With a view to eradicate avian influenza as rapidly as possible the Union should contribute financially to eligible expenditure borne by the Member States. Article 4(3) first and second indents of that Decision identifies the percentage of Union financial contributions can be paid to compensate the costs incurred by the Member States. (3) Article 3 of Commission Regulation (EC) No 349/2005 of 28 February 2005 laying down rules on the Community financing of emergency measures and of the campaign to combat certain animal diseases under Council Decision 90/424/EEC (2) sets rules on the expenditure eligible for Union financial support. (4) Commission Decision 2008/557/EC of 27 June 2008 on a financial contribution from the Community towards emergency measures to combat avian influenza in Poland in 2007 (3) provided for a financial contribution by the Union towards emergency measures to combat avian influenza in Poland in 2007. (5) Poland submitted an official request for reimbursement on 13 March 2008 as set out in Article 7(1) and (2) of Regulation (EC) No 349/2005. (6) Article 7 of Regulation (EC) No 349/2005 makes the payment of that financial contribution from the Union subject to the condition that the planned activities were actually implemented and that the authorities provided all the necessary information within the set deadlines. (7) Decision 2008/557/EC provided that a first tranche of EUR 845 000 should be paid as part of the Unions financial contribution. (8) An audit according to Article 10 of Regulation (EC) No 349/2005 carried out by the Commissions services did reveal only minor financial issues. (9) Poland has thus to this point complied with its technical and administrative obligations as set out in Article 3(4) of Decision 2009/470/EC and Article 7 of Regulation (EC) No 349/2005. (10) In view of the above considerations, a second tranche of the financial support from the Union to Poland to the eligible expenditure incurred in association with the eradication of avian influenza in 2007 should now be fixed. (11) The measures provided for in this Decision are in accordance with the opinion of the Standing Committee on the Food Chain and Animal Health, HAS ADOPTED THIS DECISION: Article 1 A second tranche of EUR 750 000 shall be paid to Poland as part of the Union financial contribution. Article 2 This Decision constituting a financing decision in the meaning of Article 75 of the Financial Regulation is addressed to the Republic of Poland. Done at Brussels, 30 November 2011. For the Commission John DALLI Member of the Commission (1) OJ L 155, 18.6.2009, p. 30. (2) OJ L 55, 1.3.2005, p. 12. (3) OJ L 180, 9.7.2008, p. 15.